10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:17-cv-01457-RSL Document 91-1 Filed 06/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ROBERT H. SMITH, ez al.,

Plaintiffs, Case No. C17-1457-RSL

Vv.
ORDER GRANTING DEFENDANTS’

RYAN W. PHILLIPS, et ai., MOTIONS FOR SUMMARY
JUDGMENT AND DISMISSING
Defendants. PLAINTIFFS’ SECOND AMENDED
COMPLAINT

 

 

 

 

The Court, having reviewed plaintiffs’ second amended complaint, defendants’ motions
for summary judgment, the Report and Recommendation of the Honorable Mary Alice Theiler,
United States Magistrate Judge, any objections thereto, and the remaining record, hereby finds and
ORDERS as follows:

(1) The Report and Recommendation is approved and adopted;

(2) | Defendants’ motions for summary judgment (Dkts. 74 and 79) are GRANTED;

(3) Plaintiffs’ second amended complaint (Dkt. 11) and this action are DISMISSED
with prejudice; and
///

Htf

ORDER GRANTING DEFENDANTS’
MOTIONS FOR SUMMARY JUDGMENT - 1

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:17-cv-01457-RSL Document 91-1 Filed 06/26/19 Page 2 of 2

(4) The Clerk is directed to send copies of this Order to plaintiffs, to counsel for

defendants, and to the Honorable Mary Alice Theiler.

DATED this 3p day of Su ub hits

ROBERT S. LASNIK
United States District Judge

ORDER GRANTING DEFENDANTS’
MOTIONS FOR SUMMARY JUDGMENT - 2

 
